All of the members of our court concur in the foregoing opinion and judgment, but for myself I wish to make it clear that I am not in accord with the above quoted syllabus and language of the Supreme Court in Sheen v. Kubiac, 131 Ohio St. 52,1 N.E.2d 943.
The well-recognized rule has theretofore been that if a reasonable inference of contributory negligence arises from the plaintiff's case, the court must charge on contributory negligence and it is for the jury to determine whether the whole of plaintiff's evidence, aided by that of the defendant, is sufficient to counterbalance or rebut such inference of contributory negligence unless, of course, reasonable minds could come to no other conclusion from the evidence than that plaintiff was guilty of negligence which was a proximate cause of his injuries, in which event it would be the duty of the trial court on motion to direct a verdict for defendant.
In the decision of Sheen v. Kubiac, supra, it was not, in my opinion, necessary to a decision of the case for the Supreme Court to lay down the rule stated in the syllabus or to make the above quoted remarks in the *Page 296 
opinion. It was necessary to a decision of the case only that the Supreme Court determine whether three adult persons of ordinary size riding in the front seat of an automobile, without any other evidence, gave rise to a reasonable inference of contributory negligence requiring the court to charge thereon. The language of the Supreme Court in the opinion is vague and indefinite and lays down no rule which will be a safe guide for the lower courts.
The rule laid down in the syllabus of Sheen v. Kubiac, supra,
requires the court to usurp the functions of the jury in weighing the testimony to determine whether the inference of contributory negligence arising from plaintiff's case has been counterbalanced or rebutted by all the evidence.
Although I feel bound by the decision of the Supreme Court inSheen v. Kubiac until that court shall speak further upon the subject, I am of opinion that the better rule would be to require the court to charge upon the subject of contributory negligence in every case where it affirmatively appears that three persons occupied the front seat of an automobile, and allow the jury to determine this issue. The verdict may always be tested by interrogatories which will control. This suggested rule may tend to lessen the toll of deaths and injuries from automobile accidents. It is significant that within a week this court has been called upon to review another case wherein two of the three adult persons occupying the front seat of an automobile met death and the third received serious injuries in a collision of the auto with a truck. *Page 297